Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8318268 by Lee et al.
Lee discloses a method of manufacturing a diamond-graphene hybrid material, the method comprising: (a) preparing a planar diamond base material; and (b) converting a predetermined thickness of at least a partial area of one side or both sides of the diamond base material into vertical graphene (see abstract, Figure 5 and accompanying text, columns 3-4 and examples).
As for the requirement of heat spreader and TIM requirements, these are mere physical properties of material and therefore the prior art’s diamond and graphene would have the same thermal properties because they are the same materials formed using the claimed technique.
Claims 2-6:  Lee discloses the plasma, laser, heat treatment in hydrogen atmosphere at 1200-1800C (Column 4, lines 41-68), e.g. 1400C (example 5) or 1800C (column 4, lines 58).
Claim 7:  Lee discloses laser and vacuum (column 4, lines 45-52).
Claim 8:  Lee discloses diamond base material is a CVD polycrystalline diamond (Example 4).
Claim 9:  Lee discloses CVD polycrystalline diamond has a direction of a crystal texture <110> (Example 4).
Claim 10:  Lee discloses the graphene layer is formed at an acute angle to a horizontal plane of the diamond base material (Figure 5 and accompanying text, Figure 6B).
Claim 11:  Lee disclose graphene grows inward from the surface excluding edges of the diamond base material in the process (b) (see Figure 2 and accompanying text,Figure6B).
Claim 12:  Limitations of this claim are explicitly discloses above, Example 4 discloses what can reasonably be an unpolished CVD diamond as claimed.  The structure is the same as claimed and thus can reasonably read on a diamond-graphene hybrid heat spreader-heat sink assembled thermal management material (as specifically discussed above with respect to claim 1 and the physical properties of the same structure).
Claim 13:  The process of Lee would encompass this broadly drafted claim as the graphene layer will include further widening of the surface area by forming what can reasonably be considered holes in the graphene layer by further growth of the graphene.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20100085713 by Balandin et al. taken with Lee (as applied above).
Balandin discloses graphene/diamond TIM material and discloses graphene grown from diamond to form a diamond/graphene composite structure using known processes (0027-0028, 0073); however, fails to disclose the specifics.  However, Lee, as discussed above discloses using diamond and growing a graphene as specifically discussed above and therefore modification of Balandin to use the graphene growth on Diamond as taught by Lee would have been obvious as predictable.
	As for the distinction and claim limitations that certain materials “serve” as heat spreader, heat sink and TIM material, the references reasonably disclose the same materials and thus the must necessarily have the exact same thermal abilities unless the applicant is performing other process steps that are neither claimed nor disclosed as required to achieve the claimed results.
	Claim 13:  The process of Lee would encompass this broadly drafted claim as the graphene layer will include further widening of the surface area by forming what can reasonably be considered holes in the graphene layer by further growth of the graphene.
	Claim 14-15:  Balandin discloses applying a heterogenous member to the diamond/graphene composite (Figure 15 and accompanying text) and pressure will be applied as claimed (by mere use the pressure will be applied at 1 am)
	Claim 16-17:  Structure of Balandin at Figure 15 can reasonably be considered a “fan” as broadly drafted or a heat spreader.  

Claim(s) 14- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balandin et al. taken with Lee (as applied above) and further combined with US Patent Application Publication 20130157271 by Coursey et al.
While the examiner maintains the position as set forth above as it relates to the broadly drafted requirement, the examiner cites here Coursey, which explicitly discloses attached and pressurizing using a pressure sensitive adhesive material for the formation of thermal management material including diamond and graphene (0019, 0079, 0081-0084) and applying pressure to insure bonding (0083) and thus it would have been obvious to have modified Balandin with Lee to use the pressure sensitive adhesive and pressurizing the attachment as suggested by Coursey to reap the benefits of bonding the materials.
Claim 15:  Coursey discloses a pressure that overlaps the claimed range (0083) and thus makes obvious such.
Claims 16-17:  Coursey discloses attaching a fan (0084) or a heat spreader (0084) and doing such in a thermal management system would have been obvious as known and predictable in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718